DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing fail to show the details of claim 1 such as but not limited to:
- “one of...the...frame portion[s] without the elastomeric material so as to not enclose the elastomeric material;
-“wherein three of the...flexible frame portion[s] enclose the elastomeric material with the three of the...flexible frame portion[s]”;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	2) The drawings are objected to for the following New Matter:
120 in fig. 1A filed 09/16/2019 creates new matter by specifically placing the elastomer material in a specific location not originally disclosed in the original disclosure.  Also note that 120a,b,c,d, are described in the specification as ‘addition enclosed portions’ of 120, yet new fig. 1A seems to show that 120a is a different structure from 120.
3) the drawings are objected to because the use multiple reference characters for the same part with no differentiating detail; for example, 130 and 
4) The drawings fail to show detail of the relation between the flexible frame, the elastomeric material, and the mesh screen which make it difficult to know exactly how the structures are connected and related to one another.  For example, why is no cross-sectional figure shown to provide detail on how the outermost perimeter of the mesh screen is enclosed by the frame and how the elastomeric material is enclosed by the frame, etc.?
  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Drozt (US 2598770); or, in the alternative, under 35 U.S.C. 103 as obvious over Drozt; or, in the alternative, under 35 U.S.C. 103 as obvious over Drozt (US 2598770) in view of Huang (US 5035460).
Regarding claim 1, Drozt teaches:
An apparatus (as depicted in Fig. 2 for example) comprising: a mesh screen (24) having an outermost perimeter including a top side (the top side as seen in fig. 2), a bottom side (the bottom side as seen in fig. 2), a first side (such as the right side in fig. 2) connecting the top side and the bottom side (as depicted in Fig. 2 for example); an elastomeric material (22; note that it is described as “resilient” in col. 3 which means it must have an elastomeric material when interpreted with the broadest reasonable interpretation, especially considering that ‘an elastomeric material’ is broader in scope than claiming ‘an elastomer’); and a flexible frame (including but not limited to 30, 40 and 50 for example; top of col. 4 describes as ‘flexible’) is attached to the mesh screen at [‘at’ meaning ‘near or in the vicinity of’] or substantially proximate to the outermost perimeter (as depicted in Fig.'s 2-4), wherein the flexible frame surrounds at least a portion of an entirety of the outermost perimeter (as depicted in Fig.’s 2-4), and is divided into at least [emphasis on “at least”] a first flexible frame portion on the top side of the outermost perimeter (the portion of 30 on the top side), a second flexible frame portion on the first side of the outermost perimeter (the portion of 30 on the left vertical side seen in fig. 2), a third flexible frame portion on the second side of the outermost perimeter (50; on the right side in fig. 2 and seen in fig. 3 - note that 50 is “on” the second side since “on” is defined as “Used to indicate location at or along” such that it doesn’t need to contact the outermost perimeter; for example --a house on the highway- is not contacting the highway but along or at it), and a fourth flexible frame portion on the bottom side of the outermost perimeter (as depicted in Fig.'s 1-4), 
wherein three (top, left side, and bottom as seen in fig. 2) of the first flexible frame portion, the second flexible frame portion, the third flexible frame portion, and the fourth flexible frame portion surround the elastomeric material within the three of the first flexible frame portion, the second flexible frame portion, the third flexible frame portion, and the fourth flexible frame portion (as can be seen via fig.  4 for example - note that 30 surrounds elastomeric material 22), and
wherein one of (the third portion being 50; see fig. 3) the first flexible, the second flexible frame portion, the third flexible frame portion, and the fourth flexible frame portion is without the elastomeric material so as to not enclose the elastomeric material (as seen in fig. 3, the frame portion 50 which includes 52 and 54 meets this limitation as claimed).  Note that although four 

    PNG
    media_image1.png
    685
    441
    media_image1.png
    Greyscale

	2) A first alternative rejection is the following: if it is found unreasonable that 50 be interpreted as part of the frame as claimed - it is noted that the court has held omitting certain elements would have been obvious if the feature was not desired, such as in this case omitting the resilient material member from one flexible frame portion of Drotz would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention reduce In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).  Note too that it was held obvious to remove a feature to eliminate its function In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Also see Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), such as in this case it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to remove its function of resiliency on one flexible frame portion side to provide the predictable and expected result of giving that side a softer or easier pliability.  Therefore, in this case it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to omit the resilient member from one of the flexible frame portions of Drotz for the multiple reasons provided above.

3) A second alternative rejection is the following:
If it is found that 50 can’t reasonably be interpreted as part of the frame, then attention is directed to Huang which teaches a similar flexible screen apparatus three portions (left, bottom, and right portions) are provided with elastic material (“thin strip or wire 14 of a spring-like material”; see top of col. 4 and fig. 3 specifically) while one of the portions (the top portion) “is without the elastomeric material”.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided one of the first flexible frame portions, such as the top flexible frame portion, of Drotz as being “without the elastomeric material” as taught by 

    PNG
    media_image2.png
    363
    676
    media_image2.png
    Greyscale



Regarding claim 2, 
The apparatus of claim 1, wherein the mesh screen is a material comprising one of metal, fibrous, organic, plastic, and synthetic materials (as discussed in col. 2).  
Regarding claim 3, 
The apparatus of claim 1, wherein the at least a portion of the entirety is the entirety of the outermost perimeter (as seen in fig.’s 2-4 for example).  

Regarding claim 4, 
The apparatus of claim 1, wherein the mesh screen has a checkered pattern (as depicted in Fig. 2).  

Regarding claim 7, 
The apparatus of claim 1, wherein the elastomeric material comprises a cord or a band (as seen in fig.’s 2-4 and described in col. 3, it is a metal cord or band when interpreted with the broadest reasonable interpretation as claimed).  

Regarding claim 8, 
The apparatus of claim 1, wherein the flexible frame comprises at least one of fabric and plastic (as described at the col. 4 as plastic).  

Regarding claims 5 and 6, it appears that Drozt teaches the apparatus of claim 1, wherein the elastomeric material comprises at least one of plastic, rubber and natural material since in this case Drozt teaches metal which has ‘natural’ elements which meets the broad limitation of ‘natural material’ as claimed when interpreted with the broadest reasonable interpretation; however, this may be found unreasonable, therefore the applicant is directed to the following:
All of the elements have been discussed above except wherein the elastomeric material comprises at least one of at least one of plastic, rubber, natural material thermoset, thermoplastic, and saturated materials.  Therefore, the examiner takes Official Notice that it was old and well known to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute one elastomeric material for another, such as a metal for any one of the claimed at least one of plastic, rubber, natural material thermoset, thermoplastic, and saturated materials for their well-known properties.  
The applicant did not argue the previous Official Notices such that it has been agreed that this is Prior Art multiple times now and was previously made Final and still made final.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the elastomeric material as one of the claimed materials since the court has held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are not found persuasive.
It should first be noted that the applicant has not addressed the 102 rejection as applied above, and has not addressed the second alternative rejection applying case law with that rationale that the courts have held it obvious to omit a feature and to omit feature to omit its function.
With respect to the argument, the applicant contends Drotz “fails to disclose a flexible frame portion that is without the elastomeric material so as to not enclose the elastomeric material as claimed.”  The examiner disagrees, as 
The applicant continues to provide the arguments directed to the first alternative rejection applied above, that Drozt teaches away from the alleged modification - the examiner disagrees.  First the applicant states that Drotz explains “resilient frame must be employed” - the examiner agrees that a resilient frame must be employed and points out that removal of the resilient material from one side of the frame of Drotz would still employ a resilient frame on three sides, therefore this argument is moot since removing the resiliency from one side would still employ a resilient frame.  The applicant continues to note that Drotz uses an endless loop, yet the applicant fails to point out that Drotz also explains “22, preferably is formed as an endless loop” [emphasis on the term “preferably”] - the term “preferably” is not consistent with ‘teaching away’ and if Drotz required that it only be an endless loop, then why would the word “preferably” be elected in the explanation as oppose to phraseology that actually teaches away?  This argument that Drotz teaches away from such as modification as applied above is not found persuasive.
The applicant continues to argue that omitting the resilient member from one side of Drotz would render it unsatisfactory.  This is not found persuasive since a resilient member on three of the sides would still allow it to perform its intended function of quick and easy attachment and removal since 3 sides still perform the function of resilient biasing to hold it in place.  Removal of one side 
Also, in response to applicant's arguments directed to Drotz, when arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P CAHN/          Primary Examiner, Art Unit 3634